     Case 8:19-cr-00061-JVS Document 167 Filed 05/29/20 Page 1 of 5 Page ID #:2674



 1   H. Dean Steward, SBN 85317
     107 Avenida Miramar, Ste. C
 2   San Clemente, CA 92672
     Tel (949) 481-4900
 3   Fax (949) 497-6753
 4   Attorney for Defendant
     MICHAEL JOHN AVENATTI
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                        SA CR No. 19-061-JVS
10                Plaintiff,                          DEFENDANT’S SECOND SUPPLEMENT
                                                      TO STATUS REPORT
11                       v.
                                                      Hearing Date:       June 1, 2020
12   MICHAEL JOHN AVENATTI,                           Hearing Time:       9:00 a.m.
                                                      Location:           Telephonic - Courtroom
13                Defendant.                                              of the Hon. James V.
                                                                          Selna
14
15
16
            In advance of the status conference set in this matter for June 1, 2020 and in brief
17
     response to each of the issues addressed by the Court in its Order Re Status Conference
18
     [Docket No. 165], defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”), by and
19
     through his counsel of record, H. Dean Steward, hereby files this Second Supplement to
20
     Status Report.
21
                   1.     A trial in the midst of the pandemic. The defense appreciates the
22
     Court’s response to the defense’s legitimate concerns relating to proceeding to trial
23
     during the current pandemic (as outlined in the Status Report (Docket No. 164)). In the
24
     view of the defense, it is simply not plausible to hold a trial in this matter that adequately
25
     protects Mr. Avenatti’s rights and the health of the parties, witnesses, Court staff, and the
26
     public until 2021. There are simply far too many unknowns relating to the COVID-19
27
     crisis at this juncture to set this complicated, lengthy case for trial, especially as it relates
28
     Case 8:19-cr-00061-JVS Document 167 Filed 05/29/20 Page 2 of 5 Page ID #:2675



 1   to health risk. Indeed, within the last 24 hours, a study was released that found of
 2   COVID-19 patients with diabetes, 10 percent die within seven days of hospital
 3   admission, and one in five requires intubation and the use of a ventilator. As the Court
 4   knows, undersigned counsel is at a heightened risk for contracting the virus due to his
 5   age and the fact that he has diabetes.1 Accordingly, the defense submits that the proper
 6   course of action is to vacate the trial date and hold a further trial setting conference on
 7   August 31. Mr. Avenatti is prepared to waive time under the Speedy Trial Act as
 8   required.
 9
10         2. The May production of over 600,000 pages. As discussed on pages 4-5 and 14
11   of its Status Report, including in footnotes 5 and 6 (Docket No. 164), this production is
12   also very troubling to the defense, as is the government’s unwillingness to commit to a
13   date certain for the production of all remaining discovery. If counsel was able to do
14   nothing other than review 2,500 pages of the 664,000 pages a day (more than 300 pages
15   an hour), it would take 265 days or nearly 9 months (working 8 hours a day) to complete
16   only the review of this production. This estimate does not take into account the review
17   of the approximate 1,000,000 pages produced in March, which must be cross-referenced
18   against the 664,000 page production. Nor does it include the time required to still review
19   other discovery produced in the case, prepare motions, represent other clients, etc.
20
21         3. The Court’s suggestion regarding a computer for Mr. Avenatti for discovery
22   review. The defense believes the Court’s suggestion is a good one and asks that the
23   government work with the defense to accomplish this as quickly as possible. The
24   defense also requests that a solution be devised relating to Mr. Avenatti and counsel’s
25   ability to review the documents and emails presently located at the IRS’s offices in Los
26   Angeles (see Docket No. 164, pp. 2-3).
27
           1
             This is one reason why undersigned counsel is not meeting with clients who are
28   incarcerated, namely that he does not want to risk contracting the virus.
                                                    2
     Case 8:19-cr-00061-JVS Document 167 Filed 05/29/20 Page 3 of 5 Page ID #:2676



 1         4. Alleged failure to deploy assets. The defense will timely brief this issue if
 2   requested but maintains that it is not necessary. Mr. Avenatti has not failed to
 3   adequately deploy assets nor has any such alleged failure led to a delay in trial or lack of
 4   effective preparation for trial. As discussed in footnote 7 in the Status Report (Docket
 5   No. 164), the government’s prior claim of Mr. Avenatti “having 7 lawyers in the Nike
 6   trial” is simply not accurate. Moreover, as a result of the choices and inefficient strategy
 7   deployed by the government in its effort to prosecute Mr. Avenatti, the defendant was
 8   indicted on two coasts by way of three separate indictments, including one in which the
 9   alleged net loss amount is less than $150,000 (the case relating to Stormy Daniels). As a
10   result, Mr. Avenatti has been forced to expend exponentially more money mounting a
11   defense for three separate matters. At the same time, Mr. Avenatti has been required to
12   retain and pay counsel in connection with a divorce proceeding; numerous civil matters
13   in which he is a defendant; a bankruptcy/receivership of his law firm; and various
14   collection proceedings. All of this is in addition to paying various of his obligations,
15   including monies paid toward child support, living expenses, and other debts for which
16   he was contractually obligated. Further, other assets and monies of Mr. Avenatti have
17   been seized by the government and creditors since his indictment in this matter,
18   including by a creditor undoubtedly assisted along the way by the prosecutors in this
19   case (Mr. Jason Frank), thus interfering with his ability to retain and pay counsel.
20
21         5. Effective assistance of counsel. Undersigned counsel remains concerned that
22   in light of COVID-19, his age and health may continue to interfere with the ability of
23   Mr. Avenatti to obtain the constitutionally-required level of effective counsel in this
24   matter. Counsel suggests that this issue be revisited with the Court in thirty (30) days,
25   after counsel has been able to further assess the situation relating to COVID-19 and
26   confer with Mr. Avenatti, and after Mr. Avenatti is able to determine whether he can add
27   additional counsel to his defense.
28

                                                   3
     Case 8:19-cr-00061-JVS Document 167 Filed 05/29/20 Page 4 of 5 Page ID #:2677



 1         6. The trial date. The defense obviously agrees with the Court. As set forth
 2   above, the defense requests that the current trial date be vacated and a trial setting
 3   conference be scheduled for August 31. In the alternative, the defense requests a
 4   tentative trial date no earlier than February 2021 in light of (a) the pandemic and
 5   resulting trial-related issues (see Docket No. 164, pp. 15-33) and (b) the issues relating to
 6   discovery (see Docket No. 164, pp. 1-14).
 7
 8
 9
10   Dated: May 29, 2020                        Respectfully submitted,
11
                                                /s/ H. Dean Steward
12
                                                H. DEAN STEWARD
13
                                               Attorney for Defendant
14                                             MICHAEL JOHN AVENATTI
15
16
17
18

19
20
21
22
23
24
25
26
27
28

                                                    4
     Case 8:19-cr-00061-JVS Document 167 Filed 05/29/20 Page 5 of 5 Page ID #:2678



 1                                CERTIFICATE OF SERVICE
 2
           I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
 4   age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672. I

 5   am not a party to the above-entitled action. I have caused, on May 29, 2020, service of
 6
     the defendant’s:
 7
 8                      SECOND SUPPLEMENT TO STATUS REPORT

 9
10
     on the following party, using the Court’s ECF system:
11
12   AUSA BRETT SAGEL AND AUSA JULIAN ANDRE
13   I declare under penalty of perjury that the foregoing is true and correct.
14
     Executed on May 29, 2020
15
16                                           /s/ H. Dean Steward
17                                           H. Dean Steward
18

19
20
21
22
23
24
25
26
27
28
